Citation Nr: 1017246	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational benefits in the amount of $2,437.44.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2008 decision of the Committee on Waivers and 
Compromises (Committee) of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in January 2009, a statement of the case was issued in 
February 2009, and a substantive appeal was received in 
February 2009.  

FINDINGS OF FACT

1.  In January 2008, the appellant's education institution 
informed VA that the appellant was enrolled in a course of 
study from January 8, 2008, to May 6, 2008.

2.  On April 18, 2008, the appellant's education institution 
informed VA that the appellant withdrew from enrollment, 
effective March 19, 2008.

3.  VA audit documents prepared on November 18, 2008, showed 
that the appellant received payment of education benefits at 
a full-time rate of $881.00 per month for the period January 
8, 2008, to March 31, 2008.

4.  The appellant was ineligible for payments for study from 
January 8, 2008, to March 31, 2008.

5.  There is no evidence of fraud, misrepresentation, or bad 
faith by the appellant.

6.  There is no evidence that VA failed to promptly act on 
the information obtained from the school.

7.  Collection of the indebtedness would not deprive the 
appellant of the basic necessities or defeat the purpose of 
educational benefits.

8.  The appellant would be unjustly enriched if allowed to 
retain the benefits.




CONCLUSION OF LAW

Recovery of the overpayment of educational benefits in the 
amount of $2,437.44 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
35.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the Board finds that the provisions of VCAA 
have been met.  The appellant has been informed, via a 
February 2009 statement of the case, of the nature of the 
evidence needed to substantiate her claim.  She also had the 
opportunity to submit written argument and evidence in 
support of her claim.  All evidence necessary for the 
determination that needs to be made has been obtained.  
Consequently, no further notification or assistance is 
necessary.  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  Additionally, in 
the instant case, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



Criteria & Analysis

A waiver of recovery of an overpayment or waiver of 
collection of any indebtedness is not warranted where any one 
of the following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  
The Committee did not explicitly determine that there was no 
evidence of fraud, misrepresentation, or bad faith.  Upon 
review of the record, the Board concludes that there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in this case.  Given that preliminary 
finding, the dispositive question before the Board is the 
issue of whether the evidence establishes that recovery of 
the overpayment indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:  (1)  Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.  (2)  Balancing of 
faults.  Weighing fault of the debtor against VA fault.  (3)  
Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.  (4)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which the VA benefits were intended.  (5)  
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (6)  Changing position to 
one's detriment.  Reliance on VA benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of balancing of 
fault, unjust enrichment, defeat of purpose, and undue 
hardship are more significant to the case before the Board.

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of 
the debt."  Veteran's Benefits Administration Circular 20-
90- 5 (Feb. 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

When it is discovered that a VA adjudicator has awarded 
excessive benefits because of administrative error, 
adjustment will be made usually by reducing or terminating 
benefits effective the last date of payment.  Administrative 
error is not for application when an overpayment results from 
an act of omission or commission by the payee.  If the payee 
fails to provide full disclosure of facts or due to the 
amount of the overpayment should know an error has been made, 
yet accepts the payment, the overpayment will not be 
considered due to administrative error.  VA Manual 22-4, Part 
III, § 2.03.  An example when administrative error applies is 
when VA erroneously interprets the law to allow payment of 
greater benefits than the legislative intent.  An example 
when administrative error does not apply is when the payee 
accepts an amount that is patently excessive.  Id.

In January 2008, VA received notice from the appellant's 
education institution that the appellant was enrolled for 13 
pre-nursing credit hours from January 8, 2008, to May 6, 
2008.  The course of study warranted benefits at the full- 
time rate of $881.00 per month.

On April 18, 2008, VA received notice from the education 
institution that the appellant withdrew from all credits, 
effective March 19, 2008.  In correspondence on April 23, 
2008, VA notified the appellant that she was not entitled to 
benefit payments that already had been paid for study from 
January 8, 2008.  

In June 2008, the appellant requested waiver of recovery of 
an indebtedness in the amount of $2437.44, and specifically 
claimed that it would be a hardship to repay.  The appellant 
submitted a financial status report, in which she reported a 
four year old dependent and employment as an office assistant 
beginning on April 14, 2008, with a monthly gross salary of 
$780.00.  She reported expenses (rent/mortgage, food, 
utilities, phone, insurance, daycare) of $875.00, thus she 
reported that her monthly expenses exceeded her monthly 
income.  

In July 2008, the appellant submitted a VA Form 22-5495, 
requesting to change her course of study from pre-nursing to 
business administration.  In September 2008, VA received 
notice from the appellant's education institution that the 
appellant was enrolled for 15 business administration credit 
hours from August 18, 2008, to December 15, 2008.  The course 
of study warranted benefits at the full- time rate.

In November 2008, the Committee denied the request for waiver 
of the overpayment.  An attached audit worksheet showed that 
the appellant had been paid full-time benefits for the entire 
months of from January 8, to March 31, 2008, but did not 
receive payment from April 1, 2008, as she withdrew from the 
education institution on March 19, 2008.  The amount of 
overpayment was $2,437.43.  The Committee did not make a 
clear finding regarding fraud, misrepresentation, or bad 
faith, but proceeded to evaluate the criteria for waiver on 
the basis of equity and good conscience.  The Committee 
determined that the appellant knew or, with the exercise of 
reasonable care, should have known that she was not entitled 
to the benefits from January 8, 2008, through March 31, 2008.  
The Committee noted that the appellant's expenses exceeded 
her income; however, noted that many of her expenses were 
classified as consumer debt, not basic necessities.  
Considering the appellant's age and income potential, the 
Committee determined that recovery of the overpayment would 
not deprive her of necessities.  The Committee further 
determined that recovery of the debt over time would not 
defeat the purpose of the benefits available to continue her 
education and that the appellant would be unjustly enriched 
if she retained benefits which she was not entitled to 
receive.

The Court of Appeals for Veterans Claims has held that before 
a request for waiver of recovery of an overpayment can be 
adjudicated, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).

In the present case, there is no question that the 
establishment of an overpayment was correct inasmuch as the 
appellant received educational benefits at the full-time rate 
pursuant to Dependents' Educational Assistance (DEA), Chapter 
35, Title 38, United States Code, for educational courses 
that she did not complete.  The appellant does not dispute 
that the debt was validly created.  

Upon review of the record, the Board concludes that there was 
no fraud, misrepresentation, or bad faith on the part of the 
appellant in this case.  There is no evidence that the 
appellant misrepresented the facts or acted with the intent 
to seek unfair advantage with knowledge of the consequences.  
She has reported to VA that she thought VA was informed that 
she was no longer in school, although she did not indicate 
when she believed VA was informed.  The Board will proceed to 
apply the standards of equity and good conscience.

Regarding fault on the part of the appellant and balancing of 
fault, the Board concludes that VA acted appropriately when 
it received the April 2008 notice from the institution that 
the appellant had withdrawn from classes on March 19, 2008.  
VA notified the appellant and terminated benefit payments in 
a timely manner.  There is no evidence of administrative 
error by VA in the creation of the overpayment.

The Board acknowledges the appellant's statements that she 
thought VA had been informed that she was not in school, and 
that she did not intend to act negligently.  However, it is 
clear that the appellant enrolled for the Spring 2008 as a 
pre-nursing major, and did not withdraw from classes until 
mid-way through the semester.  The responsibility to verify 
enrollment rests with the appellant and the institution.  38 
C.F.R. § 21.4138 (e).  There is no indication that the 
appellant or a representative contacted VA prior to April 18, 
2008, to inform VA that the appellant was no longer enrolled; 
such notice was from the appellant's educational institution.  

The evidence of record also reflects that the appellant was 
enrolled in an educational institution from August 21, 2006, 
through October 31, 2006, at the full-time rate for 12 credit 
hours.  Her school subsequently informed VA that she reduced 
her credit hours from 12 to 9, effective September 21, 2006, 
and then from 9 to 3 credit hours effective October 2, 2006.  
This created an overpayment in the amount of $1309.21.  This 
history demonstrates that the appellant was fully aware of 
the consequences of failing to complete her educational 
courses, to include creation of an overpayment.  Thus, while 
the Board accepts that the appellant did not intend to 
defraud VA, the appellant has control over her enrollment 
status, and the fault must be attributed to the appellant for 
not completing her education courses, or withdrawing prior to 
the drop period.

Regarding enrichment, hardship, and defeating the purpose of 
the education benefits, the Board concludes that the 
appellant has been unjustly enriched because she received 
payments for benefits for which she was not entitled.  38 
C.F.R. § 21.4135 (g).  The Board concludes from a review of 
the financial status report and subsequent education 
enrollment that recovery of the debt would impose a hardship 
on the appellant, but does not find the hardship undue and 
certainly does not counteract the degree of fault on her part 
in creating the overpayment or the resulting unjust 
enrichment.  While the appellant's reported expenses do 
exceed her reported income by $95.00, the Board notes that 
the evidence of record reflects that the appellant has been 
able to continue with her education, albeit in a different 
program of study.  Moreover, the appellant was 24 at the time 
of the creation of the overpayment, and thus will have the 
ability to repay the debt over a substantial period of time.  
There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
the overpayment.

Therefore, the Board concludes that recovery of the 
overpayment in the amount of $2437.44 would not be against 
equity and good conscience.  As the preponderance of the 
evidence is against a waiver of overpayment, the "benefit of 
the doubt" rule is not for application, and the Board must 
deny the request for waiver.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of educational benefits 
in the amount of $2,437.44 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


